Warner, Chief Justice.
This was an action brought by the plaintiff against the defendant to recover damages for killing a mule, by the running of its locomotive and cars on its road. On the trial of the case, the jury found a verdict for the plaintiff for the proven value of the mule.1 A motion was made for a new trial, on the several grounds set forth therein, which was overruled by the Court, and the defendant excepted.
1. By the 3406th section of the New Code, all railroad companies are liable to be sued in any county in which the cause of action originated, by any one whose person or property has been injured by such railroad company, their officers, agents, or employees, for the purpose of recovering damages for such injury, without any special notice and claim for damages therefor, as a condition precedent to their right to recover for such injury. To hold otherwise, would be inconsistent with the jdain words of this section of the Code, which has been adopted as the law of the State. In this case, the agents of the defendant had notice of the injury done to the plaintiff’s property, and the defendant might have tendered him the amount of damages done to it before suit brought, as provided by the 3056th section of the New Code.
2. The plaintiff’s mule was in a field around which there was a good fence eight or ten rails high, but had jumped the fence, and got on the railroad track, where it was killed by the running of the defendant’s locomotive and cars. By the 3033d section of the New Code, the defendant was liable for killing the plaintiff’s mule, unless it had been shown at the *375trial that the defendant’s agents had exercised all ordinary and reasonable care and diligence — the presumption that they had not done so, was against the defendant. In relation to this material point in the case, the defendant offered no evidence. In view of the evidence disclosed in the record, there was no error in overruling the motion for a new trial.
Let the judgment of the Court below be affirmed.